Citation Nr: 0731306	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-12 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
instability of the left knee from May 18, 2005, to November 
6, 2006.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee prior to November 
7, 2006.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to May 
1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In a March 2004 rating decision, the RO denied 
an increased rating for degenerative joint disease of the 
left knee.  The veteran timely perfected an appeal of this 
determination to the Board.  Then, in a May 2005 rating 
decision, the RO, in part, granted a separate 20 percent 
rating for instability of the left knee effective May 18, 
2005.

In a July 2007 rating decision, the RO consolidated left knee 
conditions under Diagnostic Code 5055 in order to grant a 
temporary total evaluation for knee replacement surgery, 
effective from November 7, 2006.  As of January 1, 2008, a 30 
percent rating for the left knee replacement residuals is 
assigned in accordance with Diagnostic Code 5055.  Because of 
the above, and as of the date of this decision, the veteran 
is still receiving the maximum 100 percent rating for his 
left knee disability.  Thus, there remains no "case or 
controversy" for which the Board can render a decision with 
respect to an increased rating for the period since November 
7, 2006.  See Swan v. Derwinski, 1 Vet. App. 20, 22-23 
(1990).  Moreover, the veteran has not filed a notice of 
disagreement with the July 2007 rating decision.  Thus, the 
issues are as listed on the title page.

In August 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  

In addition, the record shows that additional evidence was 
received since the last supplemental statement of the case 
(SSOC) issued in May 2005.  At his Board hearing, the veteran 
submitted a waiver of RO consideration of the additional 
evidence submitted after the last SSOC.  Thus, the Board will 
consider the additional evidence with this appeal.

On another matter, the veteran also submitted a notice of 
disagreement to the effective date of the separate 20 percent 
rating for the instability of the left knee.  The RO issued 
the veteran a statement of the case in July 2006; however, he 
did not timely submit a substantive appeal to perfect the 
appeal.  Thus, that issue is not before the Board.  


FINDINGS OF FACT

1.  From May 18, 2005 through November 6, 2006, the veteran's 
instability of the left knee has not manifested in severe 
lateral instability or subluxation.

2.  Prior to November 7, 2006, the veteran's degenerative 
joint disease of the left knee has not manifested in flexion 
limited to 30 degrees or extension limited to 15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
instability of the left knee from May 18, 2005 through 
November 6, 2006, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5257 
(2007).

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left knee prior to November 
7, 2006, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5260, 5261 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, the veteran was advised to submit evidence in 
November 2003 and September 2005 letters.  In a November 2005 
letter, while not specific to his left knee claim, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate claims for higher ratings, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to his claims.  A January 2007 letter provided VCAA-compliant 
notice specific to his left knee claim, and also advised the 
veteran of the evidence needed to establish a disability 
rating and effective date.  Thereafter, a July 2007 rating 
decision awarded the temporary total rating for his left knee 
replacement.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post-service medical 
records and examination reports.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and his submission of private treatment 
records reflects his awareness of the need to submit evidence 
showing increased disability.  Further, such evidence served 
as the basis for the 100 percent rating he currently receives 
following his knee replacement.  

Thus, there is no additional notice that should be provided 
and there has been a complete review of all the evidence 
without prejudice to the veteran.  As such, there is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case.  See Pelegrini, 18 Vet. 
App. 112; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for higher 
ratings for the period in question, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, 487 F.3d 881.  Thus, any such error is harmless and 
does not prohibit consideration of these matters on the 
merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions and haring 
testimony, service medical records, private medical records, 
VA medical records, and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran's instability of the left knee has been evaluated 
as 20 percent disabling under Diagnostic Code 5257, 38 C.F.R. 
§ 4.71a (2007).  Under this Code, moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
rating and severe recurrent subluxation or lateral 
instability warrants a 30 percent rating.

After review, the Board finds that the evidence is against a 
finding for a rating in excess of 20 percent for the 
veteran's instability of the left knee.  In this regard, a 
December 2003 VA examination report found no laxity or 
instability of the left knee joint.  Additionally, private 
medical records from January 2005 to June 2006 show findings 
of no instability.  However, a May 18, 2005, VA examination 
report shows that the veteran had a moderately unstable knee.  
Thus, the veteran's disability has not manifested in severe 
lateral instability or subluxation since the award of the 
separate 20 percent rating for instability.  

Turning to the evaluation of the veteran's left knee 
degenerative joint disease, the Board notes the veteran's 
contention that prior to May 18, 2005, the RO used Diagnostic 
Code 5257 to evaluate his degenerative joint disease.  
However, it is clear that the March 2004 rating decision on 
appeal evaluated the condition following his July 2002 
surgery based upon limitation of motion, especially given the 
lack of evidence of instability on the December 2003 VA 
examination.  

Under Diagnostic Code 5010, arthritis due to trauma 
substantiated by X-ray findings is to be rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a.

Limitation of extension of the leg to 10 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
extension be limited to 15 degrees.  A 30 percent evaluation 
requires that extension be limited to 20 degrees.  A 
40 percent evaluation requires that extension be limited to 
30 degrees.  A 50 percent evaluation requires that extension 
be limited to 45 degrees or more.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

After review, the Board finds that the evidence is against a 
finding for a rating in excess of 10 percent for the 
veteran's degenerative joint disease of the left knee.  In 
this regard, both December 2003 and May 2005 VA examination 
reports reflect range of motion findings of the left knee 
from 10 degrees of extension to 85 degrees of flexion.  
Additionally, private medical records from January 2005 to 
June 2006 reflect the following range of motion findings: 120 
degrees, 5 to 120 degrees, and 0 to 120 degrees.  Thus, the 
record fails to show knee flexion limited to 30 degrees or 
extension limited to 15 degrees to warrant a higher rating 
under either Diagnostic Code 5260 or 5261.  Furthermore, the 
May 2005 VA examination report reflects no additional loss of 
range of motion due to pain, fatigue, weakness, or 
incoordination with repetitive use.  See DeLuca, 8 Vet. App. 
202; 38 C.F.R. §§ 4.40, 4.45.

In addition, the record fails to show compensable levels of 
flexion to allow for separate ratings for both extension and 
flexion under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 
9-2004, 69 Fed. Reg. 59988, 59990 (2004).  

The Board has considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disabilities.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.

The Board has also considered whether the veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's left knee 
disabilities, in and of themselves, have not been shown 
objectively to interfere markedly with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

A rating in excess of 20 percent for instability of the left 
knee from May 18, 2005, through November 6, 2006, is denied.

A rating in excess of 10 percent for degenerative joint 
disease of the left knee prior to November 7, 2006, is 
denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


